ORDER
On 19 January 1995, Administrative Law Judge Sammie Chess, Jr. entered an order in this case requiring Wake County to reinstate the above named former employee pending the outcome of her personnel action brought at the Office of Administrative Hearings.
On 2 February 1995, Superior Court Judge Robert L. Farmer entered an order vacating the order of the Administrative Law Judge.
On 3 March 1995, the Court of Appeals, through its Clerk, John H. Connell, entered an order vacating the order of Judge Farmer, reinstating the order of Administrative Law Judge Chess, and remanding this matter to the Office of Administrative Hearings for further proceedings.
On 7 March 1995, respondent Wake County filed a petition in this Court in the cause designated “Petition for Writ of Certiorari” and a “Petition for Writ of Supersedeas” and “Motion for Temporary Stay.” The petition for writ of certiorari is allowed for the limited purpose of entering the following order:
The order entered 3 March 1995 by the N.C. Court of Appeals through its Clerk, John H. Connell, is vacated; the order entered 2 February 1995 by Judge Robert L. Farmer vacating the order entered 19 January 1995 by Administrative Law Judge Sammie Chess, Jr., is reinstated and this matter is remanded to the Office of Administrative Hearings for further proceedings.
Respondent’s Petition for Writ of Supersedeas is denied and the Order for Temporary Stay which was entered on 9 March 1995 is dissolved.
By order of the Court in Conference, this 11th day of May, 1995.
s/Orr. J.
For the Court